  Case 4:21-cv-00221 Document 8 Filed on 01/22/21 in TXSD Page 1 of 2
                                                                                    United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                      IN THE UNITED STATES DISTRICT COURT                               January 22, 2021
                      FOR THE SOUTHERN DISTRICT OF TEXAS                                Nathan Ochsner, Clerk
                                HOUSTON DIVISION

HAOTAI INTERNATIONAL SHIP                    §
LEASE CO., LIMITED,                          §
     Plaintiff,                              §
v.                                           §              C.A. No. 4:21-cv-00221
                                             §              IN ADMIRALTY, Rule 9(h)
M/V SALAMINA,                                §
Her engines, boilers, tackle, furniture,     §
apparel, appurtenances, etc., in rem;        §
ELETSON CHARTERING INC., in                  §
personam; ELETSON HOLDINGS                   §
INC., in personam; ELETSON                   §
CORPORATION, in parsonam,                    §
        Defendants.                          §

                             ORDER FOR ISSUANCE OF
                          WARRANT FOR ARREST OF VESSEL

       CAME ON FOR CONSIDERATION the Plaintiff Haotai International Ship Lease

Co., Limited's Motion for Issuance of Order and Warrant for Arrest of Vessel, and the Court

having reviewed the Verified Original Complaint and other pleadings previously filed herein

by Plaintiff, and having determined that the conditions appear to exist in compliance with

Supplemental Admiralty Rules D and C and that the relief sought is proper, finds that

Plaintiff's Motion is meritorious and is hereby GRANTED. It is hereby ORDERED as

follows.

       1. The District Clerk is hereby directed to issue a Warrant for Arrest of the M/V

            SALAMINA, IMO No. 9792840, her engines, apparel, furniture, equipment,

            appurtenances, tackle, etc.;


       2.      The United States Marshal for the Southern District of Texas is ordered to:

               a. Seize the M/V SALAMINA, IMO No. 9792840, her equipment and
                  appurtenances;

               b. Serve a copy of the complaint and the warrant for the seizure and
                  summonses on the master or person in possession of the vessel or his agent;
                  and
  Case 4:21-cv-00221 Document 8 Filed on 01/22/21 in TXSD Page 2 of 2




               c. Return the warrant promptly.

       3.      While the vessel is under seizure, at the risk and expense of the vessel’s

interests, normal operations, including cargo handling, may continue aboard the vessel, and it

may shift to another berth or to anchorage within the Port of Houston or Galveston, Texas.

       4.      While the vessel is under seizure, she shall be allowed to load and discharge

cargo and the master and crew shall be permitted to carry out their usual duties, at the risk and

expense of the Vessel, so long as the Vessel does not leave this Court's jurisdiction. If it

becomes necessary for the M/V SALAMINA to shift berths or shift to anchorage areas, so long

as the M/V SALAMINA does not leave the Port of Houston or Port of Galveston within this

Court's jurisdiction, this shall be allowed upon execution of an agreement by the party requiring

the shift agreeing to indemnify the U.S. Marshal and the United States of America from any

claim or cause of action that may result from shifting the Vessel.

       5.      The vessel may be released from seizure without a further order of this court if

(a) the United States Marshal receives written authorization from the attorney who requested

the seizure that he has conferred with attorneys representing all of the parties to the litigation

and they consent to the release, (b) the attorney files the consent, and (c) the court has not

entered an order to the contrary.


SIGNED at Houston this __ day of January 2021.




                                              ______________________________________
                                              UNITED STATES 0$*,675$7( JUDGE




                                                2
